Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC §103


1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Albonico et al. (EP3473130, hereinafter “Albonico”) in view of Solum et al. (U.S. PUB. 2019/0268706, hereinafter “Solum”).

Consider claim 1, Albonico teaches a system comprising: a wearable audio device (fig. 3, 115a, 115b) including an acoustic transducer (page 8 [0030]), a battery, and a communications module (page 10 [0047]); and a case including a battery and a communications module, the wearable audio device configured to matingly engage with the case (page 7 [0026]), wherein the case is configured to charge the battery of the wearable audio device when the wearable audio device is matingly engaged with the case (page 11 [0050]).
Albonico does not explicitly show that wherein, in response to the wearable audio device operating in a first mode, the communications module of the wearable audio device establishes a wireless connection with a peripheral device to receive audio data for audio playback via the acoustic transducer of the wearable audio device, and wherein, in response to the wearable audio device operating in a second mode, the communications module of the wearable audio device establishes a wireless connection with the communications module of the case to receive audio data for audio playback via the acoustic transducer of the wearable audio device.
In the same field of endeavor, Solum teaches in response to the wearable audio device operating in a first mode, the communications module of the wearable audio device establishes a wireless connection with a peripheral device to receive audio data for audio playback via the acoustic transducer of the wearable audio device (page 12 [0113]), and wherein, in response to the wearable audio device operating in a second mode, the communications module of the wearable audio device establishes a wireless connection with the communications module of the case to receive audio data for audio playback via the acoustic transducer of the wearable audio device (page 12 [0113]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, in response to the wearable audio device operating in a first mode, the communications module of the wearable audio device establishes a wireless connection with a peripheral device to receive audio data for audio playback via the acoustic transducer of the wearable audio device, and wherein, in response to the wearable audio device operating in a second mode, the communications module of the wearable audio device establishes a wireless connection with the communications module of the case to receive audio data for audio playback via the acoustic transducer of the wearable audio device, as taught by Solum, in order for a method includes receiving, by an in-ear portion of a hearing assistance device, from a behind-ear portion of the hearing assistance device, first data. The method further includes performing, by the in-ear portion, an operation, generating, by the in-ear portion, second data in response to performing the operation, and sending, by the in-ear portion, to the behind-ear portion, the second data.

Consider claim 2, Albonico further teaches wherein the communications module of the wearable audio device uses Bluetooth Classic, Bluetooth Low-Energy (BLE), or Low-Power Radio Frequency communications (page 9 [0038]).  

Consider claim 3, Solum further teaches wherein, in response to the wearable audio device operating in the first mode, the peripheral device receives the audio data from a connection with the internet (page 2 [0025]).  

Consider claim 4, Solum further teaches wherein, in response to the wearable audio device operating in the second mode, the case receives the audio data from a connection with the internet (page 2 [0025]).  

Consider claim 5, Albonico further teaches wherein, in response to the wearable audio device operating in the second mode, the audio data is stored in memory local to the case (page 28 [0186]).  

Consider claim 6, Solum further teaches wherein the wearable audio device is configured to switch between operating in the first mode and operating in the second mode in response to user input (page 4 [0145]).  

Consider claim 7, Albonico further teaches wherein the user input is provided to the wearable audio device (page 20 [0122]).  

Consider claim 8, Albonico further teaches wherein the user input is provided to the case (pages 20-21 [0122]).  

Consider claim 9, Albonico further teaches wherein the user input includes opening or closing a lid of the case (page 2 [0007]).  

Consider claim 10, Albonico further teaches wherein the user input includes matingly engaging the wearable audio device with the case (page 7 [0026]).  

Consider claim 11, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 11.

Consider claim 12, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 12.

Consider claim 13, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 13.

Consider claim 14, the previous rejections of claim 4 apply mutatis mutandis to corresponding claim 14.

Consider claim 15, the previous rejections of claim 5 apply mutatis mutandis to corresponding claim 15.

Consider claim 16, the previous rejections of claim 6 apply mutatis mutandis to corresponding claim 16.

Consider claim 17, the previous rejections of claim 7 apply mutatis mutandis to corresponding claim 17.

Consider claim 18, the previous rejections of claim 8 apply mutatis mutandis to corresponding claim 18.

Consider claim 19, the previous rejections of claim 9 apply mutatis mutandis to corresponding claim 19.

Consider claim 20, the previous rejections of claim 10 apply mutatis mutandis to corresponding claim 20.

Conclusion


3.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649